Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in previously filed Registration Statements (Form S-8 No. 333-100539, Form S-3D No. 333-115681, and Form S-8 No. 333-122532) of Fauquier Bankshares, Inc. of our report, dated March 11, 2011 relating to the consolidated balance sheets of Fauquier Bankshares, Inc. and subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of income, changes in shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2010 appearing in this Form 10-K of Fauquier Bankshares, Inc. for the year ended December 31, 2010. /s/ Smith Elliott Kearns & Company, LLC Chambersburg, Pennsylvania March 11, 2011
